Citation Nr: 0721343	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES
 
1.  Entitlement to service connection for a left hip 
replacement secondary to the service-connected disability of 
herniated nucleus pulposus.

2.  Entitlement to an increased rating for a herniated 
nucleus pulposus, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent disabling for lumbosacral radiculopathy, left 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel
INTRODUCTION

The veteran had active service from May 1953 to February 
1957.  Service connection for herniated nucleus pulposus was 
initially granted in 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for a lumbosacral radiculopathy, left lower 
extremity at a 10 percent disability rating, effective March 
25, 2003, increased a the evaluation of herniated nucleus 
pulposus from a 0 percent disability evaluation to a 10 
percent disability evaluation and denied the veteran's claim 
for entitlement to service connection for status post hip 
replacement. 

In a July 2004 correspondence, the veteran's representative 
raised claims for entitlement to service connection for 
bilateral external ear canal exostoses, bilateral benign ear 
canal growths, bilateral hearing loss and tinnitus.  These 
matters are not yet before the Board and are referred to the 
agency of original jurisdiction (AOJ) for initial 
adjudication.

In July 2007, the Board granted the veteran's motion to have 
this case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2006).

The issues of entitlement to an increased rating for a 
herniated nucleus pulposus (currently evaluated as 10 percent 
disabling) and entitlement to an initial rating in excess of 
10 percent disabling for lumbosacral radiculopathy, left 
lower extremity, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

A hip disorder was first demonstrated many years after 
service, and is not the result of a disease or injury in 
service, and is unrelated to a service connected disease or 
injury.


CONCLUSION OF LAW

The veteran's right hip disability was neither incurred in 
nor aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2007) (to be codified at 38 C.F.R. § 3.310).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in April 2003, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection on a secondary basis.  The VCAA letter satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the April 2003 letter 
contained a notation that the veteran was to tell VA about 
any additional information or evidence that he would want VA 
to try to get for him.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the April 2003 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  


The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent a VA examination in May 
2003.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Chronic diseases, such as degenerative arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year subsequent to 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113: 38 
C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection has been in effect for herniated nucleus 
pulposus since February 1957.  During his active duty, the 
veteran had multiple complaints regarding his back including 
a strain while lifting a suitcase and back pain as he was on 
the side of a ship.

The veteran's service medical records are negative for 
complaints or treatments related to a hip injury.

In November 1996 the veteran presented to Dr. Rudolph 
Dangelmajer with complaints of pain in his right lower 
extremity.  The veteran reported that over the past few 
months he had developed pain in his right groin.  It had 
probably been present for a few years but seemed more 
noticeable now.  The veteran attributed his groin pain to his 
back problem.  X-rays demonstrated noticeable osteoarthritic 
changes in the right hip.  The diagnosis was osteoarthritis 
of the right hip.  The veteran returned to Dr. Dangelmajer 
for a follow up examination which again revealed 
osteoarthritis of his right hip.  

In a February 1997 letter, Dr. Joseph Zadawasky noted that 
the veteran had arthritis of his hip.  He noted that over the 
past few months the veteran had experienced increased pain.  
The veteran's x-rays confirmed the presence of arthritic 
change with loss of joint space, cystification, sclerosis and 
joint incongruity.  He stated that sometime in the near 
future the veteran would require a total joint replacement.  
After a completion of an MRI, Dr. Zadawasky stated that he 
informed the veteran that while a significant component of 
his symptomatology comes from his hip, a not insignificant 
component may come from his back.

X-rays of the lumbar spine in July 2002 revealed mild 
degenerative changes.  The radiologist noted that the veteran 
had a total hip replacement but there was no evidence of 
fracture or dislocation.

In May 2003, the veteran underwent an MRI of the lumbosacral 
spine.  The physician noted that the veteran had degenerative 
change in the lumbar spine and mild stenosis.  He did not see 
any problems with the veteran's hip.

In May 2003, the veteran underwent a VA spinal examination.  
The VA examiner noted that the veteran underwent a total 
right hip replacement five years ago.  The diagnosis was a 
low back strain with radiculopathy.  The examiner stated that 
the total hip replacement was not all related to the 
veteran's low back condition.



Analysis

With regard to the elements of service connection, the 
veteran has a present disability as the veteran had a total 
hip replacement as a result of osteoarthritis of the right 
hip.  

At the outset, the Board points out that the veteran has not 
asserted, nor do the medical records support, a claim for 
entitlement to service connection on a direct basis.  The 
veteran's service medical records are entirely negative for 
any manifestations of a right hip condition, including 
complaints or findings thereof, and the veteran has not 
reported a right hip injury in service.  A right hip 
disability was not shown until many years after service and 
there is no evidence of a direct relationship between the 
right hip disability and service.

The veteran also does not contend that service connection is 
warranted on a presumptive basis.  Although the veteran does 
have arthritis of the right hip, this disease was first shown 
many years after service.  Because a right hip disability was 
first shown many years after service, the weight of the 
evidence is against presumptive service connection.  Cf. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.

Here, the veteran is claiming service connection on a 
secondary basis.  For a claim of secondary service connection 
to be granted, there must be medical evidence to connect the 
asserted secondary condition to the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Velez v. West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
supra).

Here, the record contains no evidence from a competent 
medical professional indicating that there is a relationship 
between the veteran's hip condition and his service-connected 
herniated nucleus pulposus condition.  To the contrary, there 
is strong medical evidence against the veteran's claim.  The 
Board places great weight on the following conclusion of a VA 
examiner in May 2003:  "The total hip replacement is not at 
all related to the low back condition."  

The only evidence that there is a relationship between the 
current right hip disability and the service connected 
herniated nucleus pulposus is in the veteran's own 
contentions.  The veteran, however, is a lay person.  Lay 
persons are not competent to express opinions as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The record contains no other evidence indicating that the 
veteran's current right hip disability was caused or 
permanently aggravated by the service connected herniated 
nucleus pulposus disability.  In fact, the record contains an 
opinion against such a conclusion.  As such, the evidence is 
against service connection on a secondary basis.  38 C.F.R. § 
3.310; 71 Fed. Reg. 52744-52747.  

The weight of the competent evidence is against the claim.  
Reasonable doubt does not arise and the appeal is denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left hip replacement 
secondary to the service-connected disability of herniated 
nucleus pulposus is denied.


REMAND

The veteran's last VA examination for his service connected 
herniated nucleus pulposus and service connected lumbosacral 
radiculopathy was in May 2003.  In a May 2003 statement, the 
veteran claimed that his back injury forced him to change his 
lifestyle.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, flare ups, or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, supra;  see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2005).

The May 2003 VA examiner did not comment on functional 
limitations of the back as required by DeLuca.

An examination is needed to ascertain the present level of 
severity of the veteran's herniated nucleus pulposus and 
lumbosacral radiculopathy.  Accordingly, in order to afford 
the appellant due process of law, the RO should schedule the 
veteran for an additional VA examination for his service-
connected herniated nucleus pulposus and lumbosacral 
radiculopathy.  

Prior to any examination, all outstanding records of 
pertinent medical treatment should be sought for the record.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the 
AOJ should attempt to obtain any 
outstanding records pertinent to the 
claims for increase.

2.  After receiving the above medical 
evidence, to the extent available, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
any symptomatology due to his service-
connected herniated nucleus pulposus and 
lumbosacral radiculopathy.  The claims 
folder should be made available to the 
examiner for review.

The examiner should report the range of 
motion of the lumbar spine in degrees, to 
include flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should report the 
presence of any muscle spasm and any 
abnormal alignment of the spine.

The examiner is also asked to report any 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.

Regarding neurological manifestations of 
the low back disability, the examiner 
should note whether or not the disability 
is manifested by intervertebral disc 
disease.  If so, the examiner should 
specify whether the disability causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

The examiner should note all neurological 
abnormalities caused by the service-
connected disabilities and should 
indicate whether or not such disease 
causes complete or partial paralysis, or 
neuritis or neuralgia of any nerve.  If 
there is partial paralysis, neuritis, or 
neuralgia of any nerve, the examiner 
should identify the nerve affected and 
describe such paralysis as mild, 
moderate, or severe. 

3.  The RO should then readjudicate the 
claims.  If any of the benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


